                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                    CASE NO. 9:19-CR-80136-ROSENBERG/REINHART

UNITED STATES OF AMERICA,

       Plaintiff,

v.

BRIAN SIGOUIN,

      Defendant.
___________________________________________/

     ORDER ADOPTING MAGISTRATE’S REPORT AND RECOMMENDATION

       This matter is before the Court upon Defendant’s Motions to Suppress (DE 20, 21, 22,

32), which were previously referred to the Honorable Bruce E. Reinhart for a Report and

Recommendation on any dispositive matters. DE 23, 33. On December 18, 2019, Judge

Reinhart issued a Report and Recommendation recommending that Defendant’s Motions to

Suppress be denied. DE 46. Objections to the Report and Recommendation were due by 5:00

PM on December 27, 2019. To date, no party has filed objections. The Court has conducted a

de novo review of Magistrate Judge Reinhart’s Report and Recommendation and the record and

is otherwise fully advised in the premises.

       Upon review, the Court finds Judge Reinhart’s recommendations to be well reasoned and

correct. The Court agrees with the analysis in Judge Reinhart’s Report and Recommendation

and concludes that the Motions to Suppress should be denied for the reasons set forth therein.

       For the foregoing reasons, it is ORDERED AND ADJUDGED as follows:

           1. Magistrate Judge Reinhart’s Report and Recommendation [DE 46] is hereby
              ADOPTED;
          2. Defendant’s Motions to Suppress [DE 20, 21, 22, 32] are DENIED.

       DONE and ORDERED in Chambers, West Palm Beach, Florida, this 30th day of

December, 2019.



                                               _______________________________
                                               ROBIN L. ROSENBERG
                                               UNITED STATES DISTRICT JUDGE
Copies furnished to Counsel of Record
